                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

THOMAS LYNN,                           )
                                       )
            Plaintiff,                 )
                                       )
vs.                                    )                    Case No. 4:20-cv-847
                                       )
ISD RENAL, INC., d/b/a WESTPORT RENAL )
CENTER, and DAVITA, INC., d/b/a DAVITA )
WESTPORT RENAL CENTER;                 )
d/b/a DAVITA INTEGRATED                )
KIDNEY CARE; d/b/a VILLAGEHEALTH       )
DM, LLC; d/b/a RMS DM, LLC,            )
                                       )
            Defendants.                )

                               JOINT NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441(a), and 1446, Defendants ISD Renal, Inc. (“ISD

Renal”) and DaVita, Inc. (“DaVita”) (collectively “Defendants”), file this Notice of Removal

(“Notice”) to the United States District Court for the Western District of Missouri, Western

Division. Removal is proper based on the following grounds:

       I.      Facts

       1.      On or about August 27, 2020, Plaintiff Thomas Lynn (“Plaintiff”) initiated a civil

action captioned Thomas Lynn v. ISD Renal, Inc. et al., Civil Action No. 2016-CV17647, in the

Circuit Court of Jackson County, Missouri (the “State Court Action”).

       2.      Plaintiff’s Petition for Damages (“Petition”) alleges the following causes of action

against Defendants: (1) Count I - violation of R.S.Mo. Section 290.140 and (2) Count II - Breach

of Contract - Failure to Pay Unused PTO.

       3.      The Civil Cover Sheet associated with this Notice is attached hereto as Exhibit A.




            Case 4:20-cv-00847-FJG Document 1 Filed 10/20/20 Page 1 of 5
          4.       True and correct copies of all the process, pleadings, and orders in the State Court

Action that have been filed to date are attached hereto as Exhibit B.

          5.       Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely filed within thirty

(30) days after service of process on Defendants. Defendant ISD Renal was served with process

on or about September 21, 2020 and Defendant DaVita was served with process on or about

September 23, 2020. See Exhibit B.

          6.       The Defendants have not filed an Answer or other pleading in the State Court

Action.

          II.      This Court has Diversity Jurisdiction.

          7.       Plaintiff alleges that he is a resident of the state of Missouri. Petition ⁋ 3. Therefore,

Defendants believe in good faith that Plaintiff is a citizen of the State of Missouri for purposes of

diversity jurisdiction.

          8.       Defendant ISD Renal is incorporated in the state of Delaware and has its principal

place of business in the state of Tennessee. Defendant DaVita is incorporated in the state of

Delaware and has its principal place of business in the state of Colorado. Thus, Defendants are

citizens of a state other than Missouri.

          9.       Complete diversity therefore exists among the parties to the Petition.

          III.     Amount in Controversy.

          10.      The standard for determining whether a plaintiff’s claim meets the amount in

controversy is “whether the fact finder might legally conclude” that a plaintiff’s damages are

greater than $75,000. Quinn v. Kimble, 228 F. Supp. 2d 1038, 1040 (E.D. Mo. 2002); see also

Moss v. Casey’s General Stores, Inc., Case No. 07-00300-CV-W-FJG, 2007 WL 2084112, at *2

(W.D. Mo., July 17, 2007 (stating same) (citation and quotation omitted).



                                                       2

                Case 4:20-cv-00847-FJG Document 1 Filed 10/20/20 Page 2 of 5
       11.     Courts consider compensatory damages, punitive damages, and attorneys’ fees in

determining whether the amount in controversy exceeds $75,000. See Allison v. Sec. Ben. Life Ins.

Co., 980 F.2d 1213, 1215 (8th Cir. 1992); Capital Indem. Corp. v. Miles, 978 F.2d 437, 438 (8th

Cir. 1992).

       12.     Plaintiff’s Petition alleges a violation of Missouri’s “Service Letter Law” and

asserts that Defendants failed to issue a requested letter in violation of R.S.Mo. § 290.140.

Plaintiff’s Petition seeks nominal, punitive, and other damages as a result of the alleged violation.

While Plaintiff’s Petition does not allege a specific amount of damages sought, based upon the

allegations in his Petition – seeking nominal and punitive damages – the amount in controversy

exceeds $75,000.

       13.     Based on the allegations contained in Plaintiff’s Petition and the foregoing, and

upon information and belief, the amount in controversy in this civil action exceeds the $75,000.00

jurisdictional threshold set by 28 U.S.C. § 1332 by a preponderance of the evidence.

       IV.     Venue is appropriate in this Court.

       14.     Because there is complete diversity between the parties and the amount in

controversy is in excess of $75,000, this Court has original jurisdiction over Plaintiff’s claims, and

the State Court Action is properly removable to federal court pursuant to 28 U.S.C. §§ 1332(a) and

1441(b).

       15.     Removal to this court is proper pursuant to 28 U.S.C. § 1441(a) because this Court

is the federal district court embracing the Circuit Court of Jackson County, Missouri, where the

State Court Action was filed. Removal to the Western Division of this Court is proper pursuant to

Local Rule 3.2.




                                                  3

           Case 4:20-cv-00847-FJG Document 1 Filed 10/20/20 Page 3 of 5
       16.     Defendants submit this Notice of Removal without waiving any defenses to the

claims asserted by Plaintiff including, but not limited to, improper service of process, lack of

personal jurisdiction, or Plaintiff’s failure to state any claims upon which relief may be granted.

       17.     A copy of this Notice of Removal has been served upon Plaintiff, and together with

a copy of the Notice of Removal and supporting papers, will be filed with the Clerk of Court for

the Circuit Court of Jackson County, Missouri.

                                          JURY TRIAL

       18.     Defendants designate Kansas City, Missouri as the place for the jury trial.

       WHEREFORE, Defendants jointly pray that further proceedings in the Circuit Court of

Jackson County, Missouri be discontinued and that Civil Action No. 2016-CV17647 now pending

in the Circuit Court of Jackson County, Missouri be removed to the United States District Court

for the Western District of Missouri, and that such Court assume full jurisdiction of such action as

provided by law.

Dated: October 20, 2020                               Respectfully submitted,

                                                      JACKSON LEWIS P.C.

                                                      /s/ Karen R. Glickstein
                                                      Karen R. Glickstein, MO Bar #37083
                                                      Camille L. Roe, MO Bar #65142
                                                      7101 College Blvd, Suite 1200
                                                      Overland Park, KS 66210
                                                      Telephone: (913) 981-1018
                                                      Facsimile: (913) 981-1019
                                                      Karen.Glickstein@jacksonlewis.com
                                                      Camille.Roe@jacksonlewis.com

                                                      ATTORNEYS FOR DEFENDANTS




                                                 4

          Case 4:20-cv-00847-FJG Document 1 Filed 10/20/20 Page 4 of 5
                                CERTIFICATE OF SERVICE

        I hereby certify that on this 20th day of October 2020, a true copy of the foregoing Notice
of Removal was filed with the Clerk of the Court using the CM/ECF system, with a copy sent via
electronic mail to the following counsel of record for Plaintiff:

       Martin M. Meyers
       Leonard A. Stephens
       THE MEYERS LAW FIRM, LC
       4435 Main Street, Suite 503
       Kansas City, MO 64111
       mmeyers@meyerslaw.com
       lstephens@meyerslaw.com

       ATTORNEYS FOR PLAINTIFF


                                                     /s/ Karen R. Glickstein
                                                     AN ATTORNEY FOR DEFENDANTS




                                                5

          Case 4:20-cv-00847-FJG Document 1 Filed 10/20/20 Page 5 of 5
